Citation Nr: 0120575	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to April 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In May 2000, the Board REMANDED this 
case as the veteran had requested a personal hearing.  The 
veteran and his representative appeared before a Member of 
the Board at a videoconference hearing in May 2001.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the issue of the case is entitlement to vocational 
rehabilitation under Chapter 31.  However, the veteran's 
Chapter 31 vocational rehabilitation folder was not returned 
to the Board following the May 2000 remand.  Additionally, at 
the May 2001 hearing, the veteran reported that although he 
had a VA examination of his service-connected disabilities in 
November 2000, he had not been seen by a vocational 
rehabilitation counselor since 1999.  Furthermore, the 
veteran stated that he was seen at the VA for complaints of 
back pain approximately every 3 to 4 months.  The most recent 
VA medical records were dated from August 1999 to June 2000.  
VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous evaluation 
in order to determine the nature and extent of the veteran's 
disabilities and the affect of such on his 
ability/suitability for employment.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7).

Moreover, at his hearing, the veteran indicated that his 
service-connected disabilities had worsened, resulting in his 
absence from work and inability to perform job duties, and 
that he had received multiple warnings from his employer, the 
United States Postal Service, regarding taking time off and 
was placed on 2 weeks suspension without pay.  The RO has not 
requested the veteran or his employer to provide any 
documentation regarding the veteran's absences from work.

Finally, the Board observes that the veteran, at his May 2001 
hearing, expressed disagreement with the December 2000 rating 
decision evaluating his current service-connected 
disabilities.  The Board construes the veteran's hearing 
testimony as a timely notice of disagreement as to the 
December 2000 rating decision.  Accordingly, the Board is 
required to remand this matter to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (The notice of disagreement initiated review by 
the Board of the RO's denial of the claim and bestowed 
jurisdiction on the court; the Board should have remanded 
that issue to the RO, for issuance of a statement of the 
case.)  Additionally, the current evaluations of his service-
connected disabilities may directly affect the outcome of the 
issue currently on appeal.  Accordingly, such issues would be 
inextricably intertwined with the certified issue of 
entitlement to vocational rehabilitation under Chapter 31.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact 
that an issue is inextricably intertwined does not establish 
that the Board has jurisdiction of the issue, only that the 
Board cannot fairly proceed while there are outstanding 
matters that must be addressed.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation and 
counseling folders and associate them 
with the claims folder.

2.  The RO should obtain the veteran's VA 
medical records since June 2000 and 
associate such with the veteran's claims 
folder.

3.  The RO should request the veteran to 
provide documentation regarding his 
absences from work, to include leave 
statements and any warnings or 
disciplinary action due to excessive 
absences, or to provide authorization for 
VA to obtain such information from his 
employer, the United States Postal 
Service.

4.  The RO must furnish the veteran and 
his representative a statement of the 
case which addresses the issues decided 
by the December 2000 rating decision, 
i.e., the proper ratings for the veteran 
cervical spine and lumbar spine 
disabilities.  The RO should also inform 
the veteran of his appellate rights with 
respect to this claim and of the time 
limit in which to file a substantive 
appeal.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to these issue 
should these issues be certified for 
appellate review by the Board. 

5.  The veteran should be scheduled for a 
vocational rehabilitation assessment by a 
VA Counseling Psychologist.  The 
psychologist should review pertinent 
information contained in the claims 
folder and vocational rehabilitation 
files and make a determination as to 
whether the veteran has a serious 
employment handicap which impairs 
employability and if so, whether he has 
overcome impairment of employability.  To 
that end, the psychologist should arrange 
for any interviewing and testing of the 
veteran deemed necessary.  The 
psychologist should take into account the 
latest medical evidence and any 
additional evidence submitted by the 
veteran.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


